In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00094-CV
     ___________________________

      IN RE JAMES FLOYD, Relator




             Original Proceeding
396th District Court of Tarrant County, Texas
          Trial Court No. 1494376


   Before Kerr, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Bassel
                            MEMORANDUM OPINION

          In this original proceeding, capital-murder defendant James Floyd seeks an

order prohibiting the 396th District Court of Tarrant County from proceeding to trial

on March 29, 2022, so that we may review his pending appeal of the trial court’s order

denying his pretrial application for writ of habeas corpus in which he claims that a

second trial would violate his double jeopardy rights. The State filed a response in

which it asserted that Floyd’s appeal was frivolous and, thus, that we should ignore his

appeal, deny Floyd any relief in this original proceeding, and allow the March 29 trial

setting to go forward. Applying the rigorous standard set out in our precedent of what

constitutes a frivolous claim in the circumstances of this case, we cannot say at this

point that Floyd’s issues on appeal are frivolous. Thus, we conditionally grant Floyd

relief.

          The State indicted Floyd in 2017 for capital murder and sought the death

penalty. In 2020, after a jury had been impaneled and sworn, the trial court ordered a

mistrial on grounds of manifest necessity. Specifically, the trial court ordered the

mistrial because the jury had been reduced to ten jurors. At the same time, the trial

court denied Floyd’s motion to dismiss with prejudice based on (1) DNA evidence

having been compromised and (2) the State’s failure to reveal that the DNA evidence

had been compromised; that is, that the State had committed a Brady violation. See

Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196–97 (1963).



                                           2
      On December 8, 2021, Floyd filed an “Application for Pretrial Writ of Habeas

Corpus Based on Double Jeopardy Violation” in which he asserted that (1) “manifest

necessity did not exist because the trial could have proceeded with [ten] jurors” and

(2) “the State [was] barred from retrying [him] on Double Jeopardy grounds because it

[had] disclosed Brady material after the jury had been impaneled [and] on the eve of

trial.” For the latter proposition, Floyd cited Oregon v. Kennedy, 456 U.S. 667, 671,

102 S. Ct. 2083, 2087 (1982), and Ex parte Masonheimer, 220 S.W.3d 494, 495 (Tex.

Crim. App. 2007). The trial court denied his application on January 3, 2022. Floyd

filed a notice of appeal the next day, and we docketed his appeal as Ex parte James

Floyd, No. 02-22-00004-CR. The record in that appeal contains a clerk’s record of

more than 800 pages and a reporter’s record that consumes 29 volumes. For that

appeal, Floyd is represented by appointed counsel.

      Since Floyd filed that appeal—which is still pending before this court—the

following events have occurred in the trial court. The State waived the death penalty

on January 21, 2022. And on February 7, 2022, the trial court set Floyd’s case for trial

on March 29, 2022. On March 10, 2022, Floyd—who is representing himself pro se in

the trial court—filed a motion to stay all trial proceedings while we reviewed his

appeal of the denial of his writ of habeas corpus; he also asserted that the appeal was

not frivolous.1 On March 11, 2022, the trial court denied Floyd’s motion, and on


      1
       The State faults Floyd’s assertion for being conclusory. The motion for stay
was based on the application for writ of habeas corpus, and the application presented

                                           3
March 14, 2022, Floyd’s appointed counsel—the one appointed to represent him in

his pending appeal—filed this petition for writ of mandamus or writ of prohibition,

which we docketed as Ex parte James Floyd, No. 02-22-00094-CV. We issued a

temporary stay while we determined this original proceeding. See Tex. R. App. P.

52.10. The State filed its response on March 23, 2022.

      When a defendant has appealed the trial court’s denial of his double jeopardy

claim, he is entitled to a stay of further proceedings unless his double jeopardy claim is

frivolous. See Williams v. White, 856 S.W.2d 847, 848–49 (Tex. App.—Fort Worth

1993, orig. proceeding); Trimboli v. MacLean, 735 S.W.2d 953, 954 (Tex. App.—Fort

Worth 1987, orig. proceeding). We have held, and the State does not challenge our

holding, that before a court can conclude that a double-jeopardy claim is frivolous, it

must have “no doubt, absolutely no doubt,” that the defendant’s pretrial writ of

habeas corpus was totally devoid of merit. Williams, 856 S.W.2d at 848.

      Regarding whether manifest necessity requires a mistrial when the jury is

reduced to ten jurors, we note that the Texas Constitution contemplates proceeding

with as few as nine jurors:

      When, pending the trial of any case, one or more jurors not exceeding
      three, may die, or be disabled from sitting, the remainder of the jury shall
      have the power to render the verdict; provided, that the Legislature may
      change or modify the rule authorizing less than the whole number of the
      jury to render a verdict.


Floyd’s arguments. See Tex. R. App. P. 33.1(a)(1)(A) (allowing for preservation when
“the specific grounds were apparent from the context”).

                                            4
Tex. Const. art. V, § 13. This constitutional provision was among the authorities on

which Floyd relied in the trial court. In the State’s response, the State presented a

complicated analysis explaining why, in a death penalty case, the trial court could not

proceed with a jury of only ten members and was, thus, faced with the manifest

necessity for a mistrial. The State also raised other issues, such as that Floyd implicitly

consented to the mistrial. Although Floyd’s petition in this original proceeding

focuses largely on the State’s untimely Brady disclosures, he notes that he had also

argued that manifest necessity did not exist, which could only be a reference to

whether the previous trial could have proceeded with ten jurors. And in this original

proceeding, Floyd has attached both his writ application and supporting brief raising

that issue.

       Regarding the alleged Brady violation, Floyd cites authority for the proposition

that the State’s failure to disclose exculpatory evidence can result in barring the State

from retrying a defendant on double jeopardy grounds. See Masonheimer, 220 S.W.3d at

495; see also Kennedy, 456 U.S. at 678–79, 102 S. Ct. at 2091 (providing that a defendant

may raise a double jeopardy claim when the motion for mistrial results from

governmental action intended to goad the defendant into moving for a mistrial). The

State argues that Masonheimer is distinguishable.

       For purposes of our ruling on Floyd’s original proceeding, we have not the

time nor—absent appellate briefing—the ability to determine the ultimate merits of

Floyd’s appeal. That is what the appeal is for.

                                            5
      In this original proceeding, we must decide only whether his appeal is so

devoid of merit that we can comfortably ignore it as frivolous—pretend that it is not

there—and allow the March 29 trial date to proceed. See Williams, 856 S.W.2d at 848–

49. Ultimately, we cannot say that we have “no doubt, absolutely no doubt” that

Floyd’s appeal is devoid of merit. See id. at 848. The massive record and the subtle

arguments raised, including those of the State, require the input of the parties’

appellate briefs and our own time to study both the record and the briefs before

resolving Floyd’s arguments.

      Because the record shows that Floyd has arguable claims for double jeopardy,

we hold that his appeal is not frivolous. Were the trial court to proceed with trial, it

would render Floyd’s appeal—the whole point of which is to preclude a second

trial—moot, which would interfere with our jurisdiction. See In re N.H.N., 580 S.W.3d

440, 443 (Tex. App.—Houston [14th Dist. 2019], no pet.) (stating that appellate

courts cannot address moot issues because they lack jurisdiction to render advisory

opinions); In re State ex rel. Escamilla, 561 S.W.3d 711, 716 (Tex. App.—Austin 2018,

orig. proceeding) (noting that a writ of prohibition may issue to prevent interference

with an appellate court’s jurisdiction to decide a pending appeal).

      Accordingly, we (1) conditionally grant Floyd’s writ of prohibition, (2) vacate

our previous stay order, and (3) direct the trial court to refrain from conducting any

further proceedings or taking any further action in trial court cause number

1494376 until the appeal in appellate court cause number 02-22-00004-CR is

                                            6
concluded by issuance of mandate by this court. The writ of prohibition will issue

only if the trial court fails to act in accordance with this opinion. See Escamilla,

561 S.W.3d at 719–20; Williams, 856 S.W.3d at 849.

      We welcome the parties’ input on whether we should narrow our prohibition

to permit the trial court to address necessary matters occurring before our resolution

of Floyd’s appeal.




                                              /s/ Dabney Bassel
                                              Dabney Bassel
                                              Justice

Delivered: March 25, 2022




                                          7